Citation Nr: 0938934	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-23 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
rating prior to October 1, 2008, for service-connected 
bilateral hearing loss.

2.  Entitlement to an increased disability rating in excess 
of 10 percent from October 1, 2008, for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied an increased (compensable) rating 
for service-connected bilateral hearing loss.  Subsequently, 
in a November 2008 supplemental statement of the case, the RO 
granted the Veteran's claim for a compensable rating from 
October 1, 2008, and assigned a 10 percent rating.  The 
Veteran is appealing for a higher rating for both time 
periods.

The Veteran testified at an August 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to October 1, 2008, at worst, audiometric test 
results correspond to a numeric designation of II in his 
right ear and II in his left ear. 

3.  From October 1, 2008, at worst, audiometric test results 
correspond to a numeric designation of II in his right ear 
and V in his left ear. 

CONCLUSIONS OF LAW

1.  Prior to October 1, 2008, the criteria for an increased 
(compensable) disability rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2008). 

2.  From October 1, 2008, the criteria for an increased 
disability rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the predecisional notice letter dated in 
February 2007 substantially complied with the notice 
requirements.  The notice letter informed the claimant of 
what evidence was required to substantiate the claim and of 
the claimant's and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information 
in his possession to the RO.  Additionally, the February 2007 
letter informed the claimant of the laws and regulations 
governing disability ratings and effective dates as required 
under Dingess, supra.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific."  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez-
Flores v. Shinseki, No. 08-7150, ---F.3d--- (Fed. Cir. Sept. 
4, 2009).  

In this case, the RO sent a notice letter which met the 
Vazquez-Flores requirements in May 2008.  This letter 
informed him of the specific criteria which VA uses to rate 
hearing loss that are found in the VA Schedule for Rating 
Disabilities.  The notice made it clear that the evidence 
needed to evaluate the degree of severity of the hearing loss 
was an examination conducted by a state-licensed audiologist 
that included a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  The letter 
further informed him how the rating criteria were applied to 
the results of such testing in order to derive the rating.  
38 C.F.R. § 4.85, 4.86; Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (noting that disability ratings for 
service-connected hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations rendered from audiometric evaluations).  
Although this notice letter was not sent before the initial 
adjudication of the claim for an increased rating, the timing 
defect was cured because after the May 2008 letter was sent, 
the claim was readjudicated the veteran was notified of this 
readjudication in a July 2008 statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  VA 
examinations with respect to the issue on appeal were 
obtained in October 2006 and October 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As will be discussed below, 
the Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record, and fully 
address the rating criteria that are relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  While neither the October 2006 nor October 
2008 VA examiner specifically addressed the functional 
effects caused by the Veteran's bilateral hearing loss 
disability, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
the May 2007 rating decision as well as the Veteran's own 
testimony at his August 2009 Board hearing, adequately 
addresses this issue.  Therefore, while both VA examinations 
are defective under Martinak, the Board finds that no 
prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).


Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the Veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
current level of disability, however, is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  38 C.F.R. § 4.85.

To evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  Tables VI and VII are used to 
calculate the rating to be assigned.  Id.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  

Prior to October1, 2008 

On VA examination in October 2006, the pure tone thresholds 
were 35, 40, 60, and 50 decibels in the right ear and 55, 50, 
65, and 60 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The average pure tone threshold 
was 46 in the right ear and 58 in the left  ear.  Speech 
recognition ability was 90 percent in the right ear and 94 
percent in the left ear.  

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
compensable rating prior to October 1, 2008, for bilateral 
hearing loss.  In this regard, audiometric findings in the 
October 2006 VA examination when applied to the above cited 
rating criteria translate to numeric designations showing no 
more than level II in the right ear and level II in the left 
ear.  Such results support the assignment of a noncompensable 
disability rating under 38 C.F.R. § 4.85, Tables VI and VII.  
The Board observes that the October 2006 audio findings do 
not meet the criteria for an exceptional pattern of hearing 
impairment in either ear in accordance with 38 C.F.R. § 4.86.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss prior to 
October 1, 2008. 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.

From October 1, 2008

On VA examination in October 2008, the pure tone thresholds 
were 50, 50, 55, and 55 decibels in  the right ear and 75, 
60, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The average pure tone 
threshold was 53 in the right ear and 68 in the left ear.  
Speech recognition ability was 90 percent in the right ear 
and 96 percent in the left ear.  

The Board finds that the preponderance of the evidence is 
against an increased disability rating in excess of 10 
percent from October 1, 2008, for bilateral hearing loss.  In 
this regard, the findings in the October 2008 VA examination 
report, when applied to the above cited rating criteria 
translate to a numeric designation showing no more than level 
II in the right ear under 38 C.F.R. § 4.85, Table VI, and 
translate to a numeric designation showing no more than level 
V in the left ear under 38 C.F.R. § 4.85, Table VIA for 
exceptional pattern of hearing impairment.  Such results 
support the assignment of a 10 percent disability rating 
under 38 C.F.R. § 4.85, Tables VI, VIA and VII.   

The evidence of record fails to demonstrate that a higher 
disability rating is warranted for the Veteran's service-
connected bilateral hearing loss.  The application of the 
rating schedule to the test results clearly demonstrates that 
a 10 percent disability rating is warranted for bilateral 
hearing loss from October 1, 2008.  Given the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a higher rating for bilateral 
hearing loss from October 1, 2008, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) governing 
extraschedular ratings which provide that ratings shall be 
based as far as practicable, upon the average impairment of 
earning capacity with the additional provision that the 
Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with 
experience.  See Thun v. Peake, 22 Vet. App. 111, 114 (2008) 
("Because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.")  In exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, in written statements 
in the record, including on a VA Form 21-4142, received by 
the RO in February 2007, and in his August 2008 VA Form 9 
substantive appeal, and at the August 2009 hearing before the 
Board, the Veteran contended that over the years he lost 
income because of his hearing loss because he was not able to 
perform certain jobs because of his disability.  He stated 
that, because of this loss of income, he felt that he should 
be awarded greater compensation now than that provided by the 
10 percent rating he is receiving now, and the noncompensable 
rating he was assigned before October 1, 2008.  In the 
February 2007 VA Form 21-4142, he noted that his hearing loss 
had caused confusion and embarrassment while serving as chair 
of his town's board of selectmen and had led to his having to 
give up negotiating labor contracts and to his withdrawal as 
chair of a board of directors at his church.  

In arguing that VA should look to his particular history and 
income, the Veteran essentially contends that he should be 
awarded compensation on an extraschedular basis.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, however, there has been no showing that the 
Veteran's service-connected bilateral hearing loss has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, has necessitated 
frequent periods of  hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards used to evaluate the severity of his disability at 
any time during the course of his appeal.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
bilateral  hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22  Vet. App. 111 (2008). 




ORDER

An increased (compensable) disability rating prior to October 
1, 2008, for service-connected bilateral hearing loss is 
denied.

An increased disability rating in excess of 10 percent from 
October 1, 2008, for service-connected bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


